          Case 2:20-cv-00872-PD Document 33 Filed 09/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL A. MORETT,                                  :
    Plaintiff,                                     :
                                                   :
              v.                                   :   Civ. No. 20-872
                                                   :
WILLIAM GRETZULA, et al.,                          :
     Defendants.                                   :

                                            ORDER

       AND NOW, this 18th day of September, 2020, it having been reported that the Parties

have settled all claims, it is hereby ORDERED that this matter is DISMISSED with prejudice

and without costs. See Local R. Civ. P. 41.1(b).



                                                              AND IT IS SO ORDERED.

                                                              /s/ Paul S. Diamond
                                                              ________________________
                                                              Paul S. Diamond, J.
